DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/02/2021 has been entered. Claims 1, 3, 13, 18, 22-23, 35-36 have been amended, claim 21 has been cancelled and new claim 40 has been added. Therefore, claims 1-20 and 22-40 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claims 1, 4, 18 and 36 under 35 U.S.C 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph have been withdrawn in light of applicant’s amendment to claims 1, 4, 18 and 36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 13, 29-31, 35, 37-38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eike et al. (US – 5,904,228).
As per claim 1, Eike discloses Brake Control System and Related Method comprising:
a brake device (Title and Abstract), a mechanical urging device (25, Fig: 2-3), and a hydraulic urging device (10, Fig: 2-3), wherein the mechanical urging device and the brake device form a parking brake device (The invention relates generally to brakes and, more particularly, to vehicular brakes used for parking and emergency stopping, Col: 1, Ln: 13-15), and the hydraulic urging device takes the form of a hydraulically actuable release device for the parking brake device ((Fig: 2-3),
wherein the hydraulic urging device (10, Fig: 3) comprises a valve control (37, Fig: 3) with a releasable check valve (41, Fig: 3) and the check valve allows a through-flow of hydraulic medium for releasing the parking brake device (the valve 41 permits flow along the passage 39 in the direction of the arrow 43 but prevents flow in the opposite direction, Col: 4, Ln: 45-52, Fig: 3) but blocks a back-flow of hydraulic medium unless the check valve is released by a release arrangement and by way of the back-flow through the released check valve the mechanical urging device is enabled to put the parking brake device into a braking condition (Operation, Col: 6, Ln: 40-50, Fig: 3).
As per claim 2, Eike discloses the mechanical urging device (25, Fig: 2-3) is formed and arranged in relation to the brake device such that urging by the mechanical urging device puts the brake device into a braking condition (Col: 7, Ln: 10-36, Fig: 2).

As per claim 3, Eike discloses the hydraulic urging device is formed and arranged in relation to the brake device such that urging by the hydraulic urging device puts the brake device into a release condition (Col: 6, Ln: 46 – Col: 7, Ln: 2, Fig: 3), Fig: 3).

As per claim 4, Eike discloses at least one brake shoe unit (19, Fig: 2-3) is coupled to an urging piston (27, Fig: 2-3) to perform urging, wherein at least in the braking condition, at least one of the brake shoe units (19, Fig: 2-3) is urged by the urging piston (Fig: 2).

As per claim 5, Eike discloses a brake pad (the brake control system 10 includes a spring-set, hydraulically-released brake 17 having plural friction members 19 which move with the piston, Col: 4, Ln: 10-15, Fig: 2-3) of a brake shoe (21, Fig: 2-3) unit is arranged on an urging piston (Fig: 2-3).

As per claim 8, Eike discloses a spring element (25, Fig: 2-3) of the mechanical urging device is arranged in the piston guide space (23, Fig: 2-3).

As per claim 9, Eike discloses the mechanical urging device is mounted such that it is biased to urge the brake device (Fig: 2-3).

As per claim 10, Eike discloses a volume of a hydraulic pressure chamber is smaller in the braking condition than in the release condition (Fig: 2, braking and Fig: 3, releasing).

As per claim 11, Eike discloses a hydraulic pressure chamber extends along a partial portion of an extent of an urging piston that is axial in relation to an axis of urging (Fig: 2-3).

As per claim 13, Eike discloses Brake Control System and Related Method comprising:
a braking system for a vehicle (Title and Abstract), having a hydraulic urging device (via 16, Fig: 1) for a brake device (Fig: 2-3) that comprises a hydraulic pressure chamber (31, Fig: 3) and a valve control (37, Fig: 2-3),
the valve control (37, Fig: 3) comprises a release valve (41, Fig: 3), which in an unblocking condition enables a through-flow of hydraulic medium from the hydraulic pressure chamber (the valve 41 permits flow along the passage 39 in the direction of the arrow 43 but prevents flow in the opposite direction, Col: 4, Ln: 45-52, Fig: 3), and has a closed condition, in which the release valve acts to close in fluid- tight manner, at least in relation to hydraulic medium in the hydraulic pressure chamber, and wherein, in an actuation position, a release arrangement moves the release valve into the 

As per claim 29, Eike discloses a check valve (41, Fig: 2-3) forms the supply valve and/or the release valve (Fig: 2-3).

As per claim 30, Eike discloses a supply valve and a release valve take the form of a single valve (37, 41, Fig: 2-3).

As per claim 31, Eike discloses the valve control is at least partly integrated in the casing (23, Fig: 2-3), wherein at least one supply valve and/or release valve and/or check valve (41, Fig: 2-3) is/are arranged in the casing (Fig: 2-3).

As per claim 35, Eike discloses brake apply and release mechanism, having a hydraulic urging device (10, Fig: 2-3) for a brake device (Fig: 2-3) comprises a hydraulic pressure chamber (Fig: 2-3).

As per claim 37, Eike discloses sliding saddle disk brake (Fig: 2-3).

As per claim 38, Eike discloses Brake apply and release mechanism (Operation, Col: 6, Ln: 24 – Col: 7, Ln: 46, Fig: 2-3) for vehicle.

As per claim 40, Eike discloses wherein the hydraulic medium in the hydraulic pressure chamber acts to release the parking device (Col: 6, Ln: 46 – Col: 7, Ln: 2, Fig: 3), Fig: 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eike et al. (US – 5,904,228) as applied to claim 1 above, and further in view of Rupprecht (US – 5,111,915).
As per claim 6, Eike discloses all the structural elements of the claimed invention but fails to explicitly disclose an urging piston comprises a front axial abutment for a brake end position, and in that the urging piston comprises a rear axial abutment for a release end position.
Rupprecht discloses an urging piston comprises a front axial abutment for a brake end position (Fig: 3), and in that the urging piston comprises a rear axial abutment for a release end position (Fig: 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake control system of the Eike to make the urging piston comprises a front axial abutment for a brake end position, and in that the urging piston comprises a rear axial abutment for a release end position as taught by Rupprecht in order to provide substantially uniform contact of the brake linings.
As per claim 36, Eike disclose the brake device, with attachment to the vehicle body but fails to explicitly disclose that the brake device comprises a casing, the casing comprises an adjusting arrangement, for the purpose of adjusting the brake device when it is mounted on a vehicle.
As per figure 1-5, of the Rupprecht, it is obviously disclosed that brake device can be adjusted the brake housing to require position without require special instruments.

Claims 7, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eike et al. (US – 5,904,228) as applied to claims 1 and 13 above, and further in view of Giampapa et al. (US – 3,035,871).
As per claim 7, Eike discloses all the structural elements of the claimed invention but fails to explicitly disclose the brake device comprises a wear compensation arrangement for two brake shoe units.
Giampapa discloses Brake System and Novel Construction comprising:
the brake device (Fig: 1) comprises a wear compensation arrangement for two brake shoe units (system for automatically compensating for wear of a brake, Col: 1, Ln: 1-16, and Col: 3, Ln: 28 — Col: 4, Ln: 25, fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake control system of the Eike to include the brake device comprises a wear compensation arrangement for two brake shoe units as taught by Giampapa in order to preselected clearance between the braking surfaces regardless of wear.
As per claim 15, Eike discloses all the structural elements of the claimed invention but fails to explicitly disclose the master unit comprises a compensation tank having a reservoir for hydraulic medium.
Giampapa discloses Brake System and Novel Valve Construction comprising:
the master unit (26, Col: 5, Ln: 44-52, Fig: 1) comprises a compensation tank having a reservoir for hydraulic medium (primary end chamber 14, Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake control system of the Eike to have the master unit comprises a compensation tank having a reservoir for hydraulic medium as taught by Giampapa in order to provide exact control of fluid volume and correct control of brake pressure.

As per claim 17, Giampapa further discloses a valve body (poppet valve 57, Fig: 1) is arranged on the pressure chamber (15) side of a valve seat (Fig: 1).

As per claim 18, Giampapa further discloses the valve seat has a seal (O-ring 59 function as seal, Fig: 1), in particular a sealing ring (O-ring, Fig: 1), for the purpose of receiving the valve body in its blocking position, which the valve body adopts in the blocking condition (Col: 7, Ln: 4-12, Fig: 1).

As per claim 19, Giampapa further discloses the supply valve is a spring-loaded valve (coil spring 13c, Fig: 1).

As per claim 20, Giampapa further discloses the supply valve (57) is a hydraulically actuated valve, wherein the supply valve is put into its open condition by pressurized hydraulic medium that is provided by way of the hydraulic connector (The operation of the valve, Col: 8, Ln: 57 — Col: 10, Ln: 48, fig: 1-3).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eike et al. (US – 5,904,228) as applied to claim 1 above, and further in view of Gajek et al. (US – 5,358,078)
As per claim 12, Eike discloses all the structural elements of the claimed invention but fails to explicitly disclose an orifice opening in a fluid duct opens out into a hydraulic pressure chamber, into a minimal volume of the hydraulic pressure chamber that corresponds to the brake end position.
Gajek discloses Hydraulically-Operable Disk Brake for Bicycle or Similar Vehicle comprising:
an orifice opening (end of the pipe 7 at housing 1, Fig: 1) in a fluid duct (7a, Fig: 1) opens out into a hydraulic pressure chamber, into a minimal volume of the hydraulic pressure chamber that corresponds to the brake end position (Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake control system of the Eike to make the orifice opening in a fluid duct opens out into a hydraulic pressure chamber, into a minimal volume of the hydraulic pressure chamber that corresponds to the brake end position as taught by Gajek in order to ensure to applied and release the brake smoothly.

Claims 14, 16, 22, 32-34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eike et al. (US – 5,904,228) and further in view of Bennett (US – 3,893,549).
As per claim 14, Eike discloses all the structural elements of the claimed invention but fails to explicitly disclose the hydraulic urging device comprises a master unit for providing a pressurized hydraulic medium.
Bennett discloses the hydraulic urging device comprises a master unit (10, Fig: 1) for providing a pressurized hydraulic medium (Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake control system of the Eike to have the hydraulic urging device comprises a master unit for providing a pressurized hydraulic medium as taught by Bennett in order to the fluid pressure to release the parking brake is generated by the same fluid pressure generator, which in a hydraulic brake system may be a master cylinder or other suitable controlled pressure source

As per claim 16, Bennett further discloses the valve control comprises a supply valve (solenoid 114, Fig: 2), which in an open condition enables a through-flow of hydraulic medium in an unblocking direction that is oriented from a hydraulic connector, to which a master unit is connected and/or connectable (via 20, fig: 2), to the hydraulic pressure chamber, wherein the supply valve has a blocking condition in which no through-flow of hydraulic medium through the supply valve is possible (Col: 2, Ln: 42 — Col: 3, Ln: 11, Fig: 2).

As per claim 22, Bennett further disclose the release valve is a spring-loaded valve (both valves 100 and 112 are spring loaded, Fig: 1), wherein the closing body is spring- loaded in the direction of its closed position (Fig: 1).

As per claim 32, Bennett further disclose an activation element of the release arrangement is at least substantially arranged in a casing (both valves 100 and 112 are arranged in the caliper housing 34, Fig: 1), and is arranged to be at least partly rotatable about the activation axis in relation to the casing (Fig: 1).

As per claim 33, Bennett further disclose the activation element is arranged at least partly in a fluid duct that is formed by the casing (Fig: 1), and the connecting duct (22, Fig: 1), which fluidically connects a valve chamber to the fluid duct that has the activation element, forms a valve leadthrough of a valve of the valve control (Fig: 1).

As per claim 34, Bennett further disclose it comprises an operating brake which, by means of the valve control, is fluidically connectable to a master unit and/or is fluidically connected to the master unit (Fig: 1).

As per claim 39, Bennett further discloses sliding saddle disk brake (Fig: 1-2) for vehicle.

Allowable Subject Matter
Claims 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose wherein the release arrangement is mechanically movable into the actuation position by means of a Bowden cable. Claims 24-28 depend on claim 23.

Response to Arguments
Applicant’s arguments, see REMARK, filed 12/02/2021, with respect to the rejection(s) of claim(s) 1-3, 6, 8-11, 36-37 and 13-14, 16, 21-22, 29-34, 38 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rupprecht (US – 5,111,915) and further in view of Eike et al. (US – 5,904,228), Bennett (US – 3,893,549) and further in view of Eike et al. (US – 5,904,228), Gajek et al. (US – 5,358,078), and Giampapa et al. (US – 3,035,871).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/SAN M AUNG/Examiner, Art Unit 3657